   BG Law         Case 1:18-cv-03501-JGK Document 253 Filed 06/03/19 Page 1 of 1



 BUSCHEL GIBBONS, P.A.
            Attorneys
        One Financial Plaza                                           Robert C. Buschel
100 S.E. Third Avenue. • Suite 1300                                   Attorney at Law
    Fort Lauderdale, FL 33394                                         Buschel@BGlaw-pa.com
          954-530-5301                                                Direct Line: (954) 530-5748




                                                June 3, 2019


             The Honorable John G. Koeltl
             United States District Judge
             United States District Court
             for the Southern District of New York
              Daniel Patrick Moynihan
             United States Courthouse
              500 Pearl Street New York, NY 1007-1312

             Via ECF Re:          Democratic Nat'l Comm. v. Russian Federation,
                                  Case No. 18-cv-03501


             Dear Judge Koeltl:

                    We represent Defendant Roger Stone in the above-referenced action.
             Pursuant to Your Honor's Individual Rule of Practice 2(G), Mr. Stone respectfully
             joins the request for oral argument on his motion to dismiss all claims asserted
             against him in the Second Amended Complaint.




                                                Respectfully,

                                                     /s/
                                                Robert C. Buschel



             cc: CM/ECF
